Citation Nr: 1422229	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for urothelial carcinoma of the left renal pelvis, claimed as kidney mass and kidney problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Paul, Minnesota.  

The Veteran testified before the undersigned at a hearing conducted at his local RO in June 2012.  A copy of the transcript has been included in the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming that he has kidney problems which he opines is secondary to his exposure to herbicides, to include Agent Orange, while serving in Vietnam on active duty.  In August 2010, he was diagnosed with urothelial cancer.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2013). 

The following diseases are deemed associated with herbicide exposure, under VA law: amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service. 38 C.F.R. § 3.309(e).  Note 2: For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran in this case had service in Vietnam and is therefore presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 

Urothelial cancer is not included on the list of presumptive diseases associated with herbicide exposure.  The Veteran may, however, be granted service connection for the disorder if there is competent probative medical evidence which links the disorder to the Veteran's active duty service.

In support of his claim, the Veteran submitted a statement dated in June 2012 from B.H., MD, who is a VA Staff Physician.  The author wrote that he had been treating the Veteran since May 2008 and one of his disorders was urothelial cancer and noted that the Veteran serve in Vietnam and was exposed to Agent Orange.  The physician wrote that, in his opinion, it was as likely as not that Agent Orange was the major cause of the bladder cancer.  The rationale provided was that there is a strong enough link between Agent Orange exposure and various cancers to extrapolate to include bladder cancer.  Unfortunately, the Board finds that the probative value of this opinion is significantly lessened as it really does not provide any rationale to support the opinion.  The converse of this argument can also be argued, that sufficient research has been conducted to determine that urothelial cancer is not etiologically linked to exposure to herbicides.  

While the June 2012 statement in insufficient upon which to base a current grant of service connection, the Board finds that the statement does trigger VA's duty to assist the Veteran by obtaining a VA examination.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  As there is evidence of a current cancer disability, evidence of in-service exposure to herbicides and some evidence linking the two, the Board finds a VA examination is required.  The Board further notes the Veteran testified that he performed duties fueling aircraft and was exposed to petroleum products.  The Board finds that an opinion should also be obtained, if possible, to determine if this exposure produced the current cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO or the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  Regardless of the Veteran's response, obtain all outstanding VA records of pertinent medical treatment.  

2.  After the above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his urothelial carcinoma of the left renal pelvis.  The examiner must be informed that the Veteran's exposure to herbicides, to include Agent Orange, is presumed.  The examiner must review pertinent documents in the Veteran's claims file as well as any electronic records in conjunction with the examination.  That such a review took place must be noted in the examination report. 

The examiner must state whether it is at least as likely as not that the Veteran's urothelial carcinoma of the left renal pelvis was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service to include exposure to herbicides and/or exposure to petroleum products. 

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

If an opinion cannot be made without resort to mere speculation, the examiner must explain why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must indicate that it was sent to his last known address of record.  If he fails to report to the examinations, the record must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for urothelial carcinoma of the left renal pelvis should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



